Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to Applicant’s reply filed on 03/16/2021.
Claims 1 – 20 have been examined; wherein claims 1 – 7 and 9 – 17 have been amended.
Claims 1 – 20 are being finally rejected.

Response to Amendment
Claim objections for claims 10 and 14 – 20 are withdrawn in view of Applicant’s amendments.
Applicants have not addressed the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection for claim 3; therefore, claim 3 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Response to Arguments
Applicants’ arguments with respect to claims 1, 13, and 17 have been considered but are moot in view of the new ground(s) of rejection as necessitated by amendments.  See Hardee et al. (Pub. No. US 2018/0293687 A1), art being made of record.

Claim Objections
Claims 2, 7 and 13 – 16 are objected to because of the following informalities:
Claim 2
Line 2; insert --the-- before “at least one autonomous”.
Claim 7
Lines 6-9, “the one or more autonomous vehicles” lack proper antecedent basis. 
Claim 13
Line 14; insert --the-- before “one or more vehicle services”.
Last line; insert --particular-- before “autonomous vehicle”.
Claims 14 – 16
These claims are dependent claims of objected claim 13; therefore, they inherently have the same issue above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Lines 6 – 8 of claim 3 are considered to read as:
--batching, by the first computing system or the second computing system, the data associated with the plurality of autonomous vehicles to generate the data indicative of the communication associated with the at least one autonomous vehicle.--.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 7 – 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardee et al. (Pub. No. US 2018/0293687 A1; hereinafter Hardee.)

Claim 1
Hardee teaches a computer-implemented method for communication between a service entity and a third-party entity (Hardee; [0020] Referring now to FIG. 2, a computing system 200 in accordance with an embodiment is illustrated. As (service entity), a third-party ridesharing service 218, a user profile datastore 214, a vehicle datastore 216, an owner profile datastore 222 and/or one or more autonomous vehicles 220, connected via one or more networks 206…), comprising: 
accessing, by a first computing system comprising one or more computing devices (Hardee; Fig. 2, [0020] …As illustrated, the computing system 200 can include, but is not limited to, one or more user devices 204, a rideshare management server 208, a third-party ridesharing service 218 (first computing system)…in some embodiments, the methods and systems described herein can be implemented using a cloud service architecture, where the user device 204, rideshare management server 208, third-party ridesharing server 218, user profile datastore 214, owner profile datastore 222, and/or vehicle datastore 216 and/or static analysis server 216 communicate with functionality provided in a cloud computing environment), a software package stored within the first computing system, wherein the first computing system is associated with a third-party entity (Hardee; Fig. 2, [0020] …the user device 204, rideshare management server 208, third-party ridesharing server 218 (first computing system), user profile datastore 214, owner profile datastore 222, and/or vehicle datastore 216 and/or static analysis server 216 communicate with functionality provided in a cloud computing environment. [0044 – 0046] Software as a Service (SaaS): the capability provided to the consumer is to use the provider's applications running on a cloud infrastructure. The applications are accessible from various client devices through a thin client interface such as a web browser (e.g., web-based e- third-party ridesharing server 218 is implemented in cloud environment and has application, wherein the third-party entity is associated with at least one autonomous vehicle (Hardee; [0013] In an example embodiment, a rideshare management server can receive a request from a third-party ridesharing service for an autonomous vehicle…), and wherein the software package is associated with a service entity that coordinate one or more vehicle services provided by the at least one autonomous vehicle (Hardee; Figs. 2 & 3, [0027] …At block 305, a rideshare request for an autonomous vehicle 220 can be received from a requestor/user. In some embodiments, a rideshare request from a third-party ridesharing service 218 can be received by the rideshare management server 208…), application in third-party ridesharing service 218 server facilitates ridesharing service, the one or more vehicle services comprising one or more transportation services, (Hardee; [0012] …The systems and methods described herein are directed to the utilization of individually owned autonomous vehicles to intelligently provide ridesharing services by determining when and how the autonomous vehicle is available to provide ridesharing services) (emphasis added); 
establishing, by the first computing system via the software package, a communication connection with a second computing system that is associated with the service entity (Hardee; Fig. 2, [0023] …The rideshare management server 208 (second computing system) can include a data management engine 210 and/or a scheduling engine 212.  Fig. 3, [0027 – 0036] … In some embodiments, a rideshare request from a third-party ridesharing service 218 can be received by the rideshare management server 208…), communication between third-party ridesharing service 218 and rideshare management server 208 is established, wherein the second computing system comprises one or more backend services to facilitate the one or more vehicle services, the one or more backend services comprising one or more trip assignment services, routing services, (Hardee; Fig. 2, [0024 – 0026] The data management engine 210 can include computer-readable instructions that in response to execution by the processor(s) 101, cause operations to be performed including receiving requests for a rideshare for an identified autonomous vehicle 220…The data management engine 210 can transmit the obtained information to a scheduling engine 212. In some embodiments, the data management engine 210 can determine that the autonomous vehicle 220 is part of a group of autonomous vehicles for ridesharing purposes…The scheduling engine 212 can generate rideshare information. Examples of rideshare information may include, but are not limited to information about the requested rideshare (e.g., location of the requestor, destination, etc.), potential routes for the requested rideshare (trip assignment service, routing service)… the scheduling engine 212 can transmit a notification to the third-party ridesharing service 218 accepting the request and then transmitting the generated rideshare information to the autonomous vehicle 220. Fig. 3 & [0027 – 0036]); and 
communicating, between the first computing system and the second computing system, data indicative of a communication associated with the at least one autonomous vehicle via the communication connection (Hardee; Fig. 2, [0024 – 0026] …The scheduling engine 212 can generate rideshare information. (trip assignment service, routing service)… the scheduling engine 212 can transmit a notification to the third-party ridesharing service 218 accepting the request and then transmitting the generated rideshare information to the autonomous vehicle 220. Fig. 3 & [0027 – 0036].)

Claim 2
Hardee also teaches the data indicative of the communication associated with at least one vehicle comprises data associated with a vehicle identifier for the at least one autonomous vehicle (Hardee; Figs. 2 & 3, [0027 – 0036] …At block 305, a rideshare request for an autonomous vehicle 220 can be received from a requestor/user. In some embodiments, a rideshare request from a third-party ridesharing service 218 (first computing system) can be received by the rideshare management server 208 (second computing system)…In some embodiments, the data management engine 210 can obtain data associated with a user associated with the identified autonomous vehicle 220…In some embodiments, the data management engine 210 can identify the user associated with the autonomous vehicle 220 by obtaining vehicle data from the vehicle datastore 216. The vehicle data can include one or more associated users with the autonomous vehicle 220 and/or the group of autonomous vehicles that includes the autonomous vehicle 220…; [0024] …Examples of vehicle data can include type of vehicle, vehicle identifier, vehicle description, vehicle maintenance records, rules associated with the use of an autonomous vehicle 220…)

Claim 3
Hardee also teaches the at least one autonomous vehicle comprises a plurality of autonomous vehicles (Hardee; [0015] In some embodiments, the autonomous vehicle may be associated with a group of autonomous vehicles available for ridesharing…), the method further comprising: 
obtaining, by the first computing system or the second computing system, data associated with the plurality of autonomous vehicles (Hardee; Fig. 2, [0024] …The data management engine 210 (second computing system) can additionally obtain vehicle data associated with the autonomous vehicle 220 from a vehicle datastore 216…Examples of vehicle data can include type of vehicle, vehicle identifier, vehicle description, vehicle maintenance records, rules associated with the use of an autonomous vehicle 220…; Fig. 3, [0028 – 0031] …In some embodiments, the data management engine 210 can identify the user associated with the autonomous vehicle 220 by obtaining vehicle data from the vehicle datastore 216. The vehicle data can include one or more associated users with the autonomous vehicle 220 and/or the group of autonomous vehicles that includes the autonomous vehicle 220…); and 
batching, by the first computing system or the second computing system, the data associated with the plurality of autonomous vehicles to generate the data indicative of the communication associated with the at least one autonomous vehicle (Hardee; Fig. 3, [0028 – 0031] …In some embodiments, the data management engine 210 can identify the user associated with the autonomous vehicle 220 by obtaining vehicle data from the vehicle datastore 216. The vehicle data 

Claim 7
Hardee also teaches the data indicative of the communication associated with the at least one autonomous vehicle comprises data associated with at least one of, one or more calls (Hardee; [0026] … Examples of rideshare information may include, but are not limited to information about the requested rideshare (e.g., location of the requestor, destination, etc.), potential routes for the requested rideshare, identification of any conflicts (e.g., scheduling), potential fare, and the like. The scheduling engine 212 can determine, using the rideshare information, that the potential routes in combination with the needs of the owner associated with the autonomous vehicle 220 permit the autonomous vehicle 220 to be available for the requested rideshare… the scheduling engine 212 can transmit a notification to the third-party ridesharing service 218 accepting the request and then transmitting the generated rideshare information (call) to the autonomous vehicle 220. And, Fig. 3 & [0027 – 0036]), or one or more callbacks (Hardee; [0026] … The scheduling engine 212 can determine, using the rideshare information, that the potential (callback) the autonomous vehicle 220 to be available for the requested rideshare…; and, Fig. 3 & [0027 – 0036]); 

wherein the one or more calls comprise one or more actions for the one or more autonomous vehicles (Hardee; [0026] … Examples of rideshare information may include, but are not limited to information about the requested rideshare (e.g., location of the requestor, destination, etc.), potential routes for the requested rideshare, identification of any conflicts (e.g., scheduling), potential fare, and the like… the scheduling engine 212 can transmit a notification to the third-party ridesharing service 218 accepting the request and then transmitting (call) the generated rideshare information (action) to the autonomous vehicle 220. And, Fig. 3 & [0027 – 0036] …The scheduling engine 212 can, at block 335, transmit the ridesharing data to the autonomous vehicle 220 for routing (action) to the pick-up destination identified by the rideshare request from the third-party ridesharing service 218…); and 
wherein the one or more callbacks comprise one or more updates from the one or more autonomous vehicles (Hardee; [0026] … The scheduling engine 212 can determine, using the rideshare information, that the potential routes in combination with the needs of the owner associated with the autonomous vehicle 220 permit (callback) the autonomous vehicle 220 to be available for the requested rideshare…; and, Fig. 3 & [0027 – 0036].)

Claim 8
Hardee also teaches establishing, by the first computing system via the software package, the communication connection with the second computing system that is associated with the service entity comprises establishing the communication connection via a core layer of the software package (Hardee; Fig. 2, [0023] …The rideshare management server 208 (second computing system) can include a data management engine 210 and/or a scheduling engine 212.  Fig. 3 & [0027 – 0036] … In some embodiments, a rideshare request from a third-party ridesharing service 218 (first computing system) can be received by the rideshare management server 208…), 

Claim 9
Hardee also teaches communicating, between the first computing system and the second computing system, the data indicative of the communication associated with the at least one autonomous vehicle via the communication connection comprises communicating the data indicative of the communication via a business layer of the software package (Hardee; Fig. 2, [0023] …The rideshare management server 208 (second computing system) can include a data management engine 210 and/or a scheduling engine 212.  Fig. 3, [0027 – 0036] … In some embodiments, a rideshare request from a third-party ridesharing service 218 (first computing system) can be received by the rideshare management server 208…)

Claim 11
communicating, between the first computing system and the second computing system, the data indicative of the communication associated with the at least one autonomous vehicle via the communication connection comprises transmitting the data indicative of the communication from the first computing system to the second computing system (Hardee; Fig. 3, [0027 – 0036] …At block 305, a rideshare request for an autonomous vehicle 220 can be received from a requestor/user. In some embodiments, a rideshare request from a third-party ridesharing service 218 (first computing system) can be received by the rideshare management server 208 (second computing system)…)

Claim 12
Hardee also teaches communicating, between the first computing system and the second computing system, the data indicative of the communication associated with the at least one autonomous vehicle via the communication connection comprises transmitting the data indicative of the communication from the second computing system to the first computing system (Hardee; Fig. 2, [0024 – 0026] …The scheduling engine 212 can generate rideshare information. Examples of rideshare information may include, but are not limited to information about the requested rideshare (e.g., location of the requestor, destination, etc.), potential routes for the requested rideshare (trip assignment service, routing service)… the scheduling engine 212 (second computing system) can transmit a notification to the third-party ridesharing service 218 (first computing system) accepting the request and then 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 – 6, 10, and 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hardee in view of Pratz et al. (Pub. No. US 2020/0058176 A1; hereinafter Pratz; art of the record.) 

Claim 4, as applied to claim 1 above,
Hardee does not explicitly teach the data indicative of the communication associated with the at least one autonomous vehicle comprises data associated with registration of the at least one autonomous vehicle.
However, Pratz teaches the data indicative of the communication associated with the at least one autonomous vehicle comprises data associated with registration of the at least one autonomous vehicle (Pratz; Fig. 1b, [0028] The machine entity platform 147 includes a hardware interaction management system 170 that manages generating and updating a fingerprint access data for each of the plurality  In an example embodiment, the database 126 comprises one or more storage devices that store information to be accessed by the platform 147, such as block objects where each block object is a database object corresponding to a hardware appliance 153 (e.g., an autonomous vehicle, a rental vehicle, a smart refrigerator)…; Fig. 8 & [0067 – 0085] generate fingerprint data), fingerprint is generated for each autonomous vehicle [Wingdings font/0xE0] register the autonomous vehicle. 
Hardee and Pratz are in the same analogous art as they are in the same field of endeavor, monitoring vehicles.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pratz teachings into Hardee invention to generate fingerprint for an autonomous vehicle as to register the autonomous vehicle as suggested by Pratz ([0028].)

Claim 5, as applied to claim 1 above,
Pratz teaches the data indicative of the communication associated with the at least one autonomous vehicle comprises data associated with a security certificate of the at least one autonomous vehicle (Pratz, [0061] …the fingerprint access value functions as a signature value (e.g., digital signature), derived from vehicle data, that functions to authenticate the vehicle and demonstrate that a given service 

Claim 6
Pratz teaches the software package is configured to act as a security delegate for the at least one autonomous vehicle (Pratz, [0061] …the fingerprint access value functions as a signature value (e.g., digital signature), derived from vehicle data, that functions to authenticate the vehicle and demonstrate that a given service request is originating from the vehicle it claims to be…; [0089] …said services have integrated SDKs (software package) that submit transactions authenticated, validated, and revalidated as discussed above…) digital signature for the vehicle is obtained. Motivation for incorporate Pratz into Hardee is the same as motivation in claim 4.

Claim 10, as applied to claim 1 above,
Pratz teaches receiving, by the first computing system, the data indicative of the communication from the at least one autonomous vehicle (Pratz, [0028] The machine entity platform 147 includes a hardware interaction management system 170 that manages generating and updating a fingerprint access data for each of the plurality of hardware appliances 153. The fingerprint access data for a given hardware appliance is a value used to permit or deny interaction requests (e.g., service requests) over the hardware authentication network architecture 150. For example, if a car hardware appliance is low on fuel, a fuel refill request can be generated by the hardware appliance…; [0025] … In an example embodiment, the database 126 comprises one or 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pratz teachings into Hardee invention to allow an autonomous vehicle to communicate with the first computing system as suggested by Pratz ([0028].)

Claim 13
Hardee teaches a communication system for enabling communication between a service entity that coordinates one or more vehicle services provided by an autonomous vehicle associated with a third-party entity (Hardee; [0020] Referring now to FIG. 2, a computing system 200 in accordance with an embodiment is illustrated. As illustrated, the computing system 200 can include, but is not limited to, one or more user devices 204, a rideshare management server 208 (service entity), a third-party ridesharing service 218, a user profile datastore 214, a vehicle datastore 216, an owner profile datastore 222 and/or one or more autonomous vehicles 220, connected via one or more networks 206…), comprising: 
a first computing system associated with the third-party entity (Hardee; Fig. 2, [0020] …As illustrated, the computing system 200 can include, but is not limited to, one or more user devices 204, a rideshare management server 208, a third-party ridesharing service 218 (first computing system)…in some embodiments, the methods , the first computing system comprising one or more processors and one or more memory devices (Hardee; Fig. 1, example of a computing system having CPUs and memories), the first computing system further comprising a software package associated the service entity (Hardee; Fig. 2, [0020] …the user device 204, rideshare management server 208, third-party ridesharing server 218 (first computing system), user profile datastore 214, owner profile datastore 222, and/or vehicle datastore 216 and/or static analysis server 216 communicate with functionality provided in a cloud computing environment. [0044 – 0046] Software as a Service (SaaS): the capability provided to the consumer is to use the provider's applications running on a cloud infrastructure. The applications are accessible from various client devices through a thin client interface such as a web browser (e.g., web-based e-mail)…), third-party ridesharing server 218 is implemented in cloud environment and has application, that coordinates the one or more vehicle services provided by the autonomous vehicle associated with the third-party entity (Hardee; Figs. 2 & 3, [0027] …At block 305, a rideshare request for an autonomous vehicle 220 can be received from a requestor/user. In some embodiments, a rideshare request from a third-party ridesharing service 218 can be received by the rideshare management server 208…), application in third-party ridesharing service 218 server facilitates ridesharing service, the one or more vehicle services comprising one or more transportation services, (Hardee; [0012] …The systems and methods described herein are directed to the utilization of individually owned autonomous vehicles to intelligently provide ridesharing services by determining when and how the autonomous vehicle is available to provide ridesharing services) (emphasis added); and 
a second computing system associated with the service entity (Hardee; Fig. 2, [0023] …The rideshare management server 208 (second computing system) can include a data management engine 210 and/or a scheduling engine 212.  Fig. 3, [0027 – 0036] … In some embodiments, a rideshare request from a third-party ridesharing service 218 can be received by the rideshare management server 208…), communication between third-party ridesharing service 218 and rideshare management server 208 is established, the second computing system comprising one or more processors and one or more memory devices (Hardee; Fig. 1, example of a computing system having CPUs and memories), the second computing system [ (Pratz, Fig. 1; [0031] Hardware appliance service providers 180 are entities that interact with the hardware appliances 153. Example service providers can include a manufacturer that manufactured the hardware appliances (e.g., a car manufacturer), a fleet owner of multiple hardware appliances (e.g., an administrator of a company that owns a fleet of rental cars or autonomous self-driving cars), maintenance providers (e.g., auto mechanics), or machine kiosks, such a toll booth or gas station pump equipped with a network computer having an API (software package) configured to send information, such as sensor data, to API server 120 (FIG. (software package), web-browser based interface (software package)) to perform tasks involving the hardware appliances 153…; Fig. 13 & [0110 – 0116].  Figs. 2 – 5, network of different entities and their interactions), [ provide one or more backend services to facilitate one or more vehicle services, the one or more backend services comprising one or more trip assignment services, routing services, (Hardee; Fig. 2, [0024 – 0026] The data management engine 210 can include computer-readable instructions that in response to execution by the processor(s) 101, cause operations to be performed including receiving requests for a rideshare for an identified autonomous vehicle 220…The data management engine 210 can transmit the obtained information to a scheduling engine 212. In some embodiments, the data management engine 210 can determine that the autonomous vehicle 220 is part of a group of autonomous vehicles for ridesharing purposes…The scheduling engine 212 can generate rideshare information. Examples of rideshare information may include, but are not limited to information about the requested rideshare (e.g., location of the requestor, destination, etc.), potential routes for the requested rideshare (trip assignment service, routing service)… the scheduling engine 212 can transmit a notification to the third-party ridesharing service 218 accepting the request and then transmitting the generated rideshare information to the autonomous vehicle 220. Fig. 3 & [0027 – 0036]); 
wherein the first computing system is configured to perform operations, the operations comprising: 
accessing the software package (Hardee; Fig. 3, [0027 – 0036] … In some embodiments, a rideshare request from a third-party ridesharing service 218 can be received by the rideshare management server 208…), communication between third-party ridesharing service 218 and rideshare management server 208 is established using software package; 
establishing a communication connection between the first computing system and the second computing system via the software package (Hardee; Fig. 2, [0023] …The rideshare management server 208 (second computing system) can include a data management engine 210 and/or a scheduling engine 212.  Fig. 3, [0027 – 0036] … In some embodiments, a rideshare request from a third-party ridesharing service 218 can be received by the rideshare management server 208…), communication between third-party ridesharing service 218 and rideshare management server 208 is established, 
receiving a message from the vehicle integration platform via the communication connection, the message comprising at least one vehicle identifier associated with at least one particular autonomous vehicle associated with the third-party entity (Hardee; Figs. 2 & 3, [0027 – 0036] …At block 305, a rideshare request for an autonomous vehicle 220 can be received from a requestor/user. In some embodiments, a rideshare request from a third-party ridesharing service 218 (first computing system) can be received by the rideshare management server 208 (second computing system)…In some embodiments, the data ; and 
communicating the message to the at least one autonomous vehicle (Hardee; Fig. 2, [0024 – 0026] …The scheduling engine 212 can generate rideshare information. Examples of rideshare information may include, but are not limited to information about the requested rideshare (e.g., location of the requestor, destination, etc.), potential routes for the requested rideshare (trip assignment service, routing service)… the scheduling engine 212 can transmit a notification to the third-party ridesharing service 218 accepting the request and then transmitting the generated rideshare information to the autonomous vehicle 220. Fig. 3 & [0027 – 0036].)
But, Hardee does not explicitly teach the second computing system further comprising a vehicle integration platform comprising a plurality of application programming interfaces
However, Pratz teaches the second computing system further comprising a vehicle integration platform comprising a plurality of application programming interfaces (Pratz, Fig. 1; [0031] Hardware appliance service providers 180 are entities 
Hardee and Pratz are in the same analogous art as they are in the same field of endeavor, monitoring vehicles.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pratz teachings into Hardee invention to include APIs that may be utilized by the applications and/or other software components/modules, some of which may be specific to a particular operating system or platform as suggested by Pratz ([0114].)

Claim 14
Pratz teaches the software package comprises one or more libraries with one or more previously-exposed application programming interfaces which have been integrated into a backend of the first computing system (Pratz, Fig. 13; [0113] The libraries 1306 provide a common infrastructure that is used by the applications 1310 and/or other components and/or layers…database libraries  1306 may also include a wide variety of other libraries 1348 to provide many other APIs to the applications 1310 and other software components/modules.)  Motivation for incorporating Pratz into Hardee is the same as motivation in claim 14.

Claim 15
Hardee teaches the message comprises a call to the at least one particular autonomous vehicle (Hardee; [0026] … Examples of rideshare information may include, but are not limited to information about the requested rideshare (e.g., location of the requestor, destination, etc.), potential routes for the requested rideshare, identification of any conflicts (e.g., scheduling), potential fare, and the like. The scheduling engine 212 can determine, using the rideshare information, that the potential routes in combination with the needs of the owner associated with the autonomous vehicle 220 permit the autonomous vehicle 220 to be available for the requested rideshare… the scheduling engine 212 can transmit a notification to the third-party ridesharing service 218 accepting the request and then transmitting the generated rideshare information (call) to the autonomous vehicle 220. And, Fig. 3 & [0027 – 0036]), the call comprising one or more of:, instructions to begin a trip, instructions to finish a trip (Hardee; [0026] … Examples of rideshare information may include, but are not  the scheduling engine 212 can transmit a notification to the third-party ridesharing service 218 accepting the request and then transmitting (call) the generated rideshare information (action) to the autonomous vehicle 220. And, Fig. 3 & [0027 – 0036] …The scheduling engine 212 can, at block 335, transmit the ridesharing data to the autonomous vehicle 220 for routing (action, command) to the pick-up destination identified by the rideshare request from the third-party ridesharing service 218…),, or one or more utility commands (Hardee; [0026] … Examples of rideshare information may include, but are not limited to information about the requested rideshare (e.g., location of the requestor, destination, etc.), potential routes for the requested rideshare, identification of any conflicts (e.g., scheduling), potential fare, and the like… the scheduling engine 212 can transmit a notification to the third-party ridesharing service 218 accepting the request and then transmitting (call) the generated rideshare information (action) to the autonomous vehicle 220. And, Fig. 3 & [0027 – 0036] …The scheduling engine 212 can, at block 335, transmit the ridesharing data to the autonomous vehicle 220 for routing (action, command) to the pick-up destination identified by the rideshare request from the third-party ridesharing service 218…)

Claim 16

the message comprises a batched message comprising a plurality of messages for a plurality of autonomous vehicles associated with the third-party entity (Hardee; Fig. 3, [0028 – 0031] …In some embodiments, the data management engine 210 can identify the user associated with the autonomous vehicle 220 by obtaining vehicle data from the vehicle datastore 216. The vehicle data can include one or more associated users with the autonomous vehicle 220 and/or the group of autonomous vehicles that includes the autonomous vehicle 220…At block 320, vehicle data associated with the autonomous vehicle can be obtained. The data management engine 210 can obtain vehicle data associated with the autonomous vehicle 220. Examples of vehicle data include, but are not limited to, type of vehicle, vehicle identifier, vehicle description, vehicle maintenance records, rules associated with the use of an autonomous vehicle 220…), each message in the plurality of messages comprising a vehicle identifier associated with at least one particular autonomous vehicle of the plurality of autonomous vehicles (Hardee; Fig. 3, [0028 – 0031] …In some embodiments, the data management engine 210 can identify the user associated with the autonomous vehicle 220 by obtaining vehicle data from the vehicle datastore 216. The vehicle data can include one or more associated users with the autonomous vehicle 220 and/or the group of autonomous vehicles that includes the autonomous vehicle 220…At block 320, vehicle data associated with the autonomous vehicle can be obtained. The data management engine 210 can obtain vehicle data associated with the autonomous vehicle 220. Examples of vehicle data include, but are ; and
wherein communicating the message to the at least one particular autonomous vehicle comprises communicating each respective message in the plurality of messages to the at least one particular autonomous vehicle associated with the vehicle identifier of the respective message (Hardee; Fig. 2, [0024 – 0026] …The scheduling engine 212 can generate rideshare information. Examples of rideshare information may include, but are not limited to information about the requested rideshare (e.g., location of the requestor, destination, etc.), potential routes for the requested rideshare (trip assignment service, routing service)… the scheduling engine 212 can transmit a notification to the third-party ridesharing service 218 accepting the request and then transmitting the generated rideshare information to the autonomous vehicle 220. Fig. 3 & [0027 – 0036].)

Claims 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hardee in view of Pratz and Nelson et al. (Pub. No. US 2019/0360823 A1; hereinafter Nelson; art of the record.)

Claim 17
Hardee teaches a cloud-based software package (Hardee; Fig. 2, [0020] …the user device 204, rideshare management server 208, third-party ridesharing server 218 (first computing system), user profile datastore 214, owner profile datastore 222, and/or vehicle datastore 216 and/or static analysis server 216 communicate with functionality in a cloud computing environment. [0044 – 0046] Software as a Service (SaaS): the capability provided to the consumer is to use the provider's applications running on a cloud infrastructure. The applications are accessible from various client devices through a thin client interface such as a web browser (e.g., web-based e-mail)…), third-party ridesharing server 218 is implemented in cloud environment and has application, for communication between a service entity (Hardee; [0020] Referring now to FIG. 2, a computing system 200 in accordance with an embodiment is illustrated. As illustrated, the computing system 200 can include, but is not limited to, one or more user devices 204, a rideshare management server 208 (service entity), a third-party ridesharing service 218, a user profile datastore 214, a vehicle datastore 216, an owner profile datastore 222 and/or one or more autonomous vehicles 220, connected via one or more networks 206…) that coordinates one or more vehicle series provided by an autonomous vehicle associated with a third-party entity (Hardee; Figs. 2 & 3, [0027] …At block 305, a rideshare request for an autonomous vehicle 220 can be received from a requestor/user. In some embodiments, a rideshare request from a third-party ridesharing service 218 can be received by the rideshare management server 208…; [0013] In an example embodiment, a rideshare management server can receive a request from a third-party ridesharing service for an autonomous vehicle…), application in third-party ridesharing service 218 server facilitates ridesharing service, the one or more vehicle services comprising one or more transportation services, (Hardee; [0012] …The systems and methods described herein are directed to the utilization of individually owned autonomous vehicles to intelligently provide ridesharing services by , the software package comprising one or more tangible, non-transitory, computer-readable media that store instructions that when executed by one or more processors cause the one or more processors to perform operations, the operations comprising (Hardee; [0058] … The computer program product can include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present disclosure): 
transmitting, via the new communication connection, the message to the service entity (Hardee; Figs. 2 & 3, [0027] …At block 305, a rideshare request for an autonomous vehicle 220 can be received from a requestor/user. In some embodiments, a rideshare request from a third-party ridesharing service 218 can be received by the rideshare management server 208…)
But, Hardee does not explicitly teach receiving a message from the autonomous vehicle associated with the third-party entity; when the open communication connection associated with the service entity and the autonomous vehicle is established, transmitting, via the open communication connection, the message to the service entity.
However Pratz teaches 
receiving a message from the autonomous vehicle associated with the third-party entity (Pratz, [0028] The machine entity platform 147 includes a hardware interaction management system 170 that manages generating and updating a fingerprint access data for each of the plurality of hardware appliances 153. The fingerprint access data for a given hardware appliance is a value used to permit or deny  In an example embodiment, the database 126 comprises one or more storage devices that store information to be accessed by the platform 147, such as block objects where each block object is a database object corresponding to a hardware appliance 153 (e.g., an autonomous vehicle, a rental vehicle, a smart refrigerator)…); 
when the open communication connection associated with the service entity and the autonomous vehicle is established, transmitting, via the open communication connection, the message to the service entity (Pratz, [0028] The machine entity platform 147 includes a hardware interaction management system 170 that manages generating and updating a fingerprint access data for each of the plurality of hardware appliances 153. The fingerprint access data for a given hardware appliance is a value used to permit or deny interaction requests (e.g., service requests) over the hardware authentication network architecture 150. For example, if a car hardware appliance is low on fuel, a fuel refill request can be generated by the hardware appliance…; [0025] … In an example embodiment, the database 126 comprises one or more storage devices that store information to be accessed by the platform 147, such as block objects where each block object is a database object corresponding to a hardware appliance 153 (e.g., an autonomous vehicle, a rental vehicle, a smart refrigerator)…);
Hardee and Pratz are in the same analogous art as they are in the same field of endeavor, monitoring vehicles.  Therefore, it would have been obvious to one with 
But, Hardee and Pratz do not explicitly teach determining whether an open communication connection associated with the service entity and the autonomous vehicle is established; and when the open communication connection associated with the service entity and the autonomous vehicle is not established, establishing, via the software package, a new communication connection associated with the service entity and the autonomous vehicle.
However, Nelson teaches 
determining whether an open communication connection associated with the service entity and the autonomous vehicle is established (Nelson, [0006] In another particular embodiment, determining that the mobile device (entity) and vehicle of the user are collocated comprising determining that the mobile device and the smart device of the vehicle have established a communication connection…; and, [0011]); 
when the open communication connection associated with the service entity and the autonomous vehicle is established, transmitting, via the open communication connection, the message to the service entity (Nelson, [0042] Referring now to FIG. 3, the automobile system 300 comprises one or more components of an automobile. The automobile may be any wheeled motor vehicle…; [0049] FIG. 5 presents a process flow 500 for completing an interaction associated with fuel purchase via the automobile at a third party entity location. As shown in block 510, the resource distribution triggering system 400 (system 400 is part of automobile) communication between automobile and third party entity); and 
when the open communication connection associated with the service entity and the autonomous vehicle is not established, establishing, via the software package, a new communication connection associated with the service entity and the autonomous vehicle (Nelson, [0042] Referring now to FIG. 3, the automobile system 300 comprises one or more components of an automobile. The automobile may be any wheeled motor vehicle…; [0049] FIG. 5 presents a process flow 500 for completing an interaction associated with fuel purchase via the automobile at a third party entity location. As shown in block 510, the resource distribution triggering system 400 (system 400 is part of automobile) receives an input from the user 105 to search for at least one third party entity selling fuel…; Fig. 5, [0056] The system after transferring the location of the first third party entity, continuously monitors a current location of the user, via the one or more components of the automobile and identifies that the current location of the user matches the location of the first third party entity. The system may then establish a communication link between the automobile system communication between automobile and third party entity.)
Hardee, Pratz, and Nelson are in the same analogous art as they are in the same field of endeavor, monitoring vehicles.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nelson teachings into Hardee/Pratz invention to determine established communication between a vehicle and an entity, wherein the communication is established between the vehicle and the entity when no communication exists as suggested by Nelson ([0006 & 0056].)

Claim 18
Hardee does not explicitly teach signing the message with a security certificate on behalf of the autonomous vehicle.
However, Pratz teaches signing the message with a security certificate on behalf of the autonomous vehicle (Pratz, [0061] …the fingerprint access value functions as a signature value (e.g., digital signature), derived from vehicle data, that functions to authenticate the vehicle and demonstrate that a given service request is originating from the vehicle it claims to be…; [0025] …the database 126 comprises one or more storage devices that store information to be accessed by the platform 147, such as block objects where each block object is a database object corresponding to a hardware appliance 153 (e.g., an autonomous vehicle, a rental vehicle, a smart refrigerator)…;  [0028] …For example, if a car hardware appliance is low on fuel, a fuel refill request can be generated by the hardware appliance …; [0047] The request data 
Hardee and Pratz are in the same analogous art as they are in the same field of endeavor, monitoring vehicles.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pratz teachings into Hardee invention to generate fingerprint for an autonomous vehicle as to register the autonomous vehicle as suggested by Pratz ([0028].)

Claim 19
Nelson teaches the message comprises one or more callbacks from the autonomous vehicle to the service entity, the one or more callbacks comprising one or more of: a notification that the autonomous vehicle is coming online for trips or supply positioning (Nelson, [0100] …This information may be provided to the user via the user's mobile device or the smart device of the vehicle before the user has begun traveling to the event, while the user is traveling to the event, or once the user has arrived at the event.  Fig. 10; [0088] At block 1020, the system 400 identifies (call) a location of a vehicle (e.g., the automobile system 300) of the user. As noted above, the vehicle of the user may have a positioning system, such as a GPS transceiver. Accordingly, the system 400 may communicate with the vehicle to obtain (callback) the , , a location of the autonomous vehicle (Nelson, Fig. 10;  [0088] At block 1020, the system 400 identifies (call) a location of a vehicle (e.g., the automobile system 300) of the user. As noted above, the vehicle of the user may have a positioning system, such as a GPS transceiver. Accordingly, the system 400 may communicate with the vehicle to obtain (callback) the location (e.g., GPS coordinates) of the vehicle…), or a notification of a completion of a task at a waypoint (Nelson, [0100] …This information may be provided to the user via the user's mobile device or the smart device of the vehicle before the user has begun traveling to the event, while the user is traveling to the event, or once the user has arrived at the event.) Motivation for incorporating Nelson into Hardee/Pratz is the same as motivation in claim 17.

Claim 20
Hardee also teaches transmitting the message to the service entity via the open communication connection or the new communication connection comprises transmitting the message to a vehicle integration platform associated with the service entity (Hardee; Figs. 2 & 3, [0027 – 0036] …At block 305, a rideshare request for an autonomous vehicle 220 can be received from a requestor/user. In some embodiments, a rideshare request from a third-party ridesharing service 218 (first computing system) can be received by the rideshare management server 208 (second computing system, service entity)…In some embodiments, the data management engine 210 can obtain data associated with a user associated with the identified 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192